Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed April 29th, 2022. By the amendment claims 1-16 and 18-25 are pending with claims 16 and 19 being amended and claim 17 being canceled. The applicant’s amendment has overcome the 35 U.S.C 112 rejections as outlined in the previous Office action. The amendments to the specification are accepted. 

Allowable Subject Matter
	Claims 1-16 and 18-25 are allowable.

Independent claims 1, 7, and 16 are allowable for disclosing “the material sorting system
comprising: a base including fork pockets adapted to receive a pair of forks from the material handling
vehicle; a carousel assembly coupled to the base.” The closest prior art of Aleshire (US 20040079620) discloses a carousel assembly (storage device 10). Wible et al. (US 4944357) discloses an electrical contact between a load transport and a material handling vehicle. Although, Wible discloses that the material handling vehicle could be a forklift (Col. 5, L9-13) there is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to arrive at the particular configuration recited in the claims.

Claims 2-6, 8-15, and 18-25 would be allowable by virtue of their dependencies

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653